Abatement Order filed October 30, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00171-CV
                                  ____________

       ANDY & ANNA NGUYEN & CIRCLE VENTURES, Appellants

                                        V.

                        DORIS BARAHONA, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-26656

                            ABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
February 13, 2014. Appellant timely requested findings of fact and conclusions of
law and timely reminded the trial court when the findings and conclusions were
overdue. The trial court did not file the requested findings and conclusions. On
October 20, 2014, appellant filed an unopposed motion to abate this appeal for
entry of findings of fact and conclusions of law. The motion is granted.
      Accordingly, we order the trial court to file findings of fact and conclusions
of law on or before within thirty days of the date of this order. Within ten days
after the trial court has filed findings of fact and conclusions of law, any party may
file a request for specified additional or amended findings or conclusions. The trial
court shall file any additional or amended findings that are appropriate within ten
days after such a request is filed. The trial court’s findings of fact and conclusions
of law, and any additional and amended findings or conclusions, shall be included
in a supplemental clerk’s record to be filed with this court within sixty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion.



                                      PER CURIAM



Panel consists of Justices McCally, Brown and Wise.